Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This final Office action is responsive to the amendment filed on 05/10/2022.  Applicant amended claims 1-3, 7-13, 17-18 and 20. Claims 1-20 are presented for examination and claims 1, 9-11 and 19-20 are rejected for the reasons indicated herein below.     


Response to arguments
2. 	Applicant's arguments filed on 05/10/2022 have been fully considered but they are not persuasive and also the claims submitted on 05/10/2022 are moot and rejected in view of the new ground(s) of rejection. 


Claim Objections
3.	Claims 1-2, 10-11 and 19-20 are objected to because of the following informalities: 
In claims 1, 10, 19 and 20, the term “operable to” should be changed to “is configure to”. Appropriate correction is required.

Claim 2, line 4, recites “an output” it should be changed to “an output of the frequency comparison circuit”. Appropriate correction is required.

Claim 10, line 12, recites “a frequency of the converter clock signal” it should be changed to “[[a]] the  frequency of the converter clock signal”. Appropriate correction is required.

Claim 11, lines 1-2, recites “wherein the out-of- the portion of current is pulled from” it should be changed to “wherein the out-of-audio circuit is configured to pull the portion of current 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 9-11 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakamura (U.S. Pub. No. 2017/0063227 A1) in view of Wu et al. (U.S. Pat. No. 10,826,396 B1).

Regarding claim 1, Nakamura (e.g. see Figs. 1-13) discloses “A DC-DC regulator system (e.g. see Figs. 1-4), comprising: a power circuit having a first input coupled to receive an input voltage, a second input coupled to receive a control signal and an output, the power circuit operable to provide a regulated output voltage at the power circuit output (e.g. Figs. 1-4, see power circuit including input 30 to receive input voltage from Vin, a second input to receive control signals from 4 and 20, and an output to output a regulated output voltage at Vout); a control circuit having a first input coupled to the power circuit output (FB input to 14), a second input coupled to receive a reference voltage (Vref input to 14), a first output configured to provide the control signal (output of 4 and 20); an out-of-audio circuit having a first input coupled to receive a minimum threshold frequency signal (e.g. Figs. 1-4, see 28, also see para. 0078 and para. 0118-0120), a third input coupled to the power circuit output (FB input at 276), the out-of-audio circuit operable to draw a portion of current (using FB) from the power circuit output in response to the minimum threshold frequency signal (see 28, also see para. 0078 and para. 0118-0120), the converter clock signal and the bandwidth control clock signal (Examiner’s note: the combination of Nakamura (e.g. see Figs. 1-4, also see para. 0005-0006, para. 0078 and para. 0018-0120) and Wu et al. (e.g. see Figs. 2-10 and col. 2 line 59 to col. 3 line3 and cols. 11-12) (see below) discloses all the claimed limitations of all of the independent claims based on the broadest reasonable interpretation)”. Nakamura does not appear to explicitly disclose that the control circuit has “a second output configured to provide a converter clock signal, the converter clock signal having a frequency” and that the out-of-audio circuit has “a second input coupled to receive the converter clock signal, and a fourth input coupled to receive a bandwidth control clock signal” . However, Wu et al. shows a control circuit having “a second output configured to provide a converter clock signal, the converter clock signal having a frequency (Wu et al., e.g. Fig. 2, see PULS outputting CLK, also see col. 2, line 59 to col. 3, line 3 and cols. 11-12)” and an out-of-audio circuit having “a second input coupled to receive the converter clock signal (Wu et al., e.g. Fig. 2, see PLL and CLKIN, also see col. 2, line 59 to col. 3, line 3 and cols. 11-12), and a fourth input coupled to receive a bandwidth control clock signal (Wu et al., e.g. Fig. 2, see PLL and SYNC, also see col. 2, line 59 to col. 3, line 3 and cols. 11-12)”. Having a control circuit with a second output configured to provide a converter clock signal, the converter clock signal having a frequency and an out-of-audio circuit with a second input coupled to receive the converter clock signal, and a fourth input coupled to receive a bandwidth control clock signal as taught by Wu et al. in the power regulator of Nakamura would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a control circuit with a second output configured to provide a converter clock signal, the converter clock signal having a frequency and an out-of-audio circuit with a second input coupled to receive the converter clock signal, and a fourth input coupled to receive a bandwidth control clock signal as taught by Wu et al. in the power regulator of Nakamura for the purpose of enhancing the power efficiency of the power regulator via having a better control of the power regulator. Also for the purpose of making the device more widely usable.

Regarding claim 9, the combination of Nakamura (e.g. see Figs. 1-13) and Wu et al. (e.g. Figs. 1-10) discloses “wherein the control circuit has a first bandwidth and the out-of-audio circuit has a second bandwidth, and wherein the out-of-audio circuit is configured to maintain a separation between the first and second bandwidths (Nakamura, e.g. see Figs. 1-4, also see para. 0005-0006, para. 0078 and para. 0018-0120. Implicit, also see Wu et al. e.g. see Figs. 2-10 and col. 2, line 59 to col. 3, line 3 and cols. 11-12)”.


Regarding claims 10-11 and 19-20; they all comprise substantially same subject matter as in the recited apparatus claims 1 and 9, therefore claims 10-11 and 19-20 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1 and 9. Therefore the previous rejections based on the apparatus will not be repeated. 
Allowable Subject Matter
5.	Claims 2-8 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if all the claim objections are overcome, if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 2-8, none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “wherein the out-of-audio circuit further comprises a frequency comparison circuit having a first input coupled to receive the converter clock signal and a second input coupled to receive the minimum threshold frequency signal, the frequency comparison circuit configured to provide a logic high voltage at an output if the frequency of the converter clock signal is lower than the minimum threshold frequency and to provide a logic low voltage at the output if the frequency of the converter clock signal is higher than the minimum threshold frequency”. As recited in claims 2-8.

Regarding claims 12-18, none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “wherein the out-of-audio circuit further comprises a frequency comparison circuit having a first input coupled to receive the converter clock signal and a second input coupled to receive the minimum threshold frequency signal, the frequency comparison circuit configured to provide a logic high voltage at an output when the frequency of the converter clock signal is lower than the minimum threshold frequency and to provide a logic low voltage at the output when the frequency of the converter clock signal is higher than the minimum threshold frequency”. As recited in claims 12-18.




Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839